DETAILED ACTION
Claims 1-20 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the Abstract is fewer than 50 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the pronoun “its” at line 3.  It is difficult to determine to which of the previously recited claim elements the pronoun refers.  Applicant could overcome this rejection by reciting the claim elements each time they are to be referenced.
Claims 17-18 each depend from claim 16, and therefore are rejected for at least the reasons presented above with respect to claim 16.
Claim 20 recites “sliding the threaded rod through a split nut of the structural component couple the rod to the structural fastener” at lines 4-5.  It appears that there are one or more typographical errors.  To the best of the examiner’s understanding, the split nut is over the structural fastener, not of the structural component.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 14-16, and 19-20
Claims 1-3, 14-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 8,132,767 to Oh et al. (hereinafter “Oh”).
Regarding claim 1, Oh discloses a structural fastener (10) for attaching a threaded rod (30) to a structural component (beam, plate, pipe; see Col. 4, lines 3-12), the structural fastener comprising: a structure coupler (jaw portions 9a) configured to couple to the structural component (Col. 4, lines 41-49); and a threaded rod coupler (8) connected to the structure coupler (jaw portions 9a), the threaded rod coupler (12, 14) configured to couple to the threaded rod (30), wherein the threaded rod coupler (8) includes a split nut (12, 14) configurable between i) an open position (see Fig. 5; see Col. 5, lines 12-26 and lines 54-61) to allow the threaded rod to slide axially through the split nut (12, 14), and ii) a closed position (see Fig. 6; Col. 5, line 62 – Col. 6, line 4) to threadably engage the threaded rod (at threads 34 of rod 30).
Regarding claim 2, Oh discloses the limitations of claim 1, and further Oh discloses that the threaded rod coupler (8) further includes a housing (24) connected to the structure coupler (jaws 9a), wherein the split nut (12, 14) is received in the housing (24; see Fig. 4).
Regarding claim 3, Oh discloses the limitations of claim 2, and further Oh discloses that the split nut (12, 14) includes separate first and second nut portions (12, 14 illustrated as separate), each of the first and second nut portions including a nut body that is internally threaded (32), wherein the nut bodies are selectively movable toward and away from one another to respectively close and open the split nut (compare Figs. 5 and 6).
Regarding claim 14, Oh discloses the limitations of claim 1, and further Oh discloses that the structure coupler (jaws 9a) comprise a beam clamp configured to couple to a structural beam (see Col. 4, lines 3-12).
Regarding claim 15, Oh discloses the limitations of claim 1, and further Oh discloses that the threaded rod coupler (8) further includes a spring (18) biasing the split nut in the closed position (see Fig. 6).
Regarding claim 16, Oh discloses the limitations of claim 1, and further Oh discloses that the threaded rod coupler (8) includes a lock (20; cooperates with spring 18 to urge split nut closed; see Figs. 4, 5) coupled to the housing (24) and configured to selectively inhibit opening of the split nut (12, 14) from its closed position. 
Regarding claim 19, Oh discloses a structural fastener (10) for attaching a threaded rod (30) to a beam (beam; see Col. 4, lines 3-12), the structural fastener comprising: a beam clamp (jaw portions 9a) configured to couple to the beam (Col. 4, lines 3-12); and a threaded rod coupler (8) connected to the beam clamp (jaw portions 9a), the threaded rod coupler (12, 14) configured to couple to the threaded rod (30), wherein the threaded rod coupler (8) includes a split nut (12, 14) configurable between i) an open position (see Fig. 5; see Col. 5, lines 12-26 and lines 54-61) to allow the threaded rod to slide axially through the split nut (12, 14), and ii) a closed position (see Fig. 6; Col. 5, line 62 – Col. 6, line 4) to threadably engage the threaded rod (at threads 34 of rod 30).
Regarding claim 20, Oh discloses a method of attaching a threaded rod (30) to a structural component (see Col. 4, lines 3-12) using a structural fastener (10), the method comprising: coupling a structural fastener (10) to the structural component (see Col. 4, lines 41-49); and sliding the threaded rod (30; see Col. 5, lines 3-18) through a split nut (12, 14) of the structural fastener coupling the rod (30) to the structural fastener (10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-12 and 17-18
Claims 4-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh as applied to claims 3 and 1 above, and further in view of European Patent Application Publication EP 3225859 to Shanmughasundararajan (hereinafter “Shanmughasundararajan”).
Regarding claim 4, Oh discloses the limitations of claim 3, however Oh does not explicitly disclose that each of the first and the second nut include a pin slidably received in a corresponding slot of the housing.  However, such pins are known in the art of threaded rod couplers.
For example, Shanmughasundararajan teaches a threaded rod coupler (1) comprising a housing (10) and a split nut assembly (40; see Fig. 1) with internal threads (41) for engaging a threaded rod (B).  Shanmughasundararajan teaches a pair of pins (20) which guide the split nut portions (40) to facilitate passing or securing of the threaded rod B (see paragraph [0021]). 
It would have been obvious to one having ordinary skill in the art to modify the coupler taught by Oh to include pins received in the housing of the coupler, as taught by Shanmughasundararajan. (See MPEP 2143(C)).  The resulting apparatus would advantageously facilitate passing and securing of the threaded rod by urging the split nut portions to move along a prescribed path in a predictable manner.
Thus, the combination of Oh and Shanmughasundararajan teaches the limitations of claim 4.
Regarding claim 5, the combination of Oh and Shanmughasundararajan teaches the limitations of claim 4, and further Oh teaches that the threaded rod coupler (8) further includes a spring (18) biasing the split nut (12, 14) in the closed position (see Fig. 6).
Regarding claim 6, the combination of Oh and Shanmughasundararajan teaches the limitations of claim 5, and further Oh teaches that the spring (18) is received in the housing (24).
Regarding claim 7, the combination of Oh and Shanmughasundararajan teaches the limitations of claim 5, and further Oh teaches that the housing (24) defines a through opening (26) generally aligned with the split nut (12, 14), wherein the through opening is configured to receive the threaded rod (30) therethrough (see Fig. 5).
Regarding claim 8, the combination of Oh and Shanmughasundararajan teaches the limitations of claim 7.  Shanmughasundararajan teaches that the threaded rod coupler (1) includes a lock (50, 60) coupled to the housing (10) and configured to selectively inhibit opening of the split nut (see Figs. 2G, 2H) from its closed position (see paragraph [0030]). It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by the combination to include the lock member taught by Shanmughasundararajan to advantageously that providing a locking member provides protection and additional safety to components of the assembly against environmental conditions (see paragraph [0007]).  (See MPEP 2143(C)).  It would have been obvious to provide the combination with the locking mechanism of Shanmughasundararajan to provide additional security for the components joined by the fastener assembly, in a predictable manner.  Thus, the combination of Oh and Shanmughasundararajan teaches the limitations of claim 8.
Regarding claim 9, the combination of Oh and Shanmughasundararajan teaches the limitations of claim 8, and further Shanmughasundararajan teaches that the lock (50, 60) threadably coupled to the housing (10) and configured to selectively inhibit movement of the first and second nut portions (40) when the lock is threadably tightened (see paragraph [0030]; locking and preventing of rod B from moving forward).
Regarding claim 10, the combination of Oh and Shanmughasundararajan teaches the limitations of claim 9, and further Shanmughasundararajan teaches that the lock (50, 60) is configured to selectively allow movement of the first and second nut portions (40) against the bias of the spring (70) when the lock is threadably loosened (unscrewing; see paragraph [0030]).
Regarding claim 11, the combination of Oh and Shanmughasundararajan teaches the limitations of claim 10, and further Shanmughasundararajan teaches that the spring (70) is captured between the lock (50, 60) and the split nut (40; see Fig. 2G)
Regarding claim 12, the combination of Oh and Shanmughasundararajan teaches that limitations of claim 9, and further Shanmughasundararajan teaches that the first and second nut portions (40) include a tab (planar extending portions of 40 including openings 42; see Fig. 1) extending form the respective nut bodies, wherein when the lock (50, 60) is tightened, the tabs on the split nut enter through a passage of the lock (interior of lock portion 50 see Fig. 2A) to inhibit the nut bodies from moving away from one another within the housing (10).
Regarding claim 17, Oh discloses the limitations of claim 16, however Oh does not explicitly disclose that the lock (20) is threadably coupled to the housing.
It is known in the art of threaded couplers to provide threaded locking elements.
For example, Shanmughasundararajan teaches a threaded rod coupler (1) comprising a housing (10) and a split nut assembly (40; see Fig. 1) with internal threads (41) for engaging a threaded rod (B).  Shanmughasundararajan teaches a locking element (50, 60) having threads (61) for engaging to the housing (at threads 52) and configured to selectively inhibit movement of split nuts (40) when the lock is threadably tightened (see paragraph [0030]).
It would have been obvious to one having ordinary skill in the art to modify the coupler taught by Oh to include a threaded lock element, as taught by Shanmughasundararajan. (See MPEP 2143(C)).  The resulting apparatus would advantageously provide for securing the threaded rod within the threaded coupler by providing a predictable locking mechanism with the threaded engagement taught by Shanmughasundararajan.
Thus, the combination of Oh and Shanmughasundararajan teaches the limitations of claim 17.
Regarding claim 18, the combination of Oh and Shanmughasundararajan teaches the limitations of claim 17, and further Shanmughasundararajan teaches that the lock (50, 60) is configured to selectively allow movement of the first and second nut portions (40) when the lock is threadably loosened (unscrewing; see paragraph [0030]).
Claim 13
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oh and Shanmughasundararajan as applied to claim 9 above, and further in view of United States Patent Application Publication 2020/0240450 to Lepper (hereinafter “Lepper”).
Regarding claim 13, the combination of Oh and Shanmughasundararajan teaches the limitations of claim 9, however the combination does not disclose that the first and second nut portions include arms pivotally coupled to the spring.
However, it is known in the art of threaded couplers to provide pivotal split nuts.  For example, Lepper teaches such a split nut assembly.  Lepper teaches a fastener (100) for attaching to a threaded rod (286).  The fastener includes a split nut assembly (102, 104; see Fig. 1) including threaded split nut members 152, 234; see Fig. 8) which engages the threaded rod.  The split nut members are resiliently connected to the housing interior (see paragraph [0103]) such that removing the threaded rod from the fastener is resisted.
It would have been obvious to modify the device taught by the combination of Oh and Shanmughasundararajan to include resiliently coupled split nut members, as taught by Lepper. (See MPEP 2143(C)).  The resulting apparatus would advantageously provide improved resistance to removal of the threaded rod from the fastener by the split nut members resilient connections to the fastener body.  Further, one having ordinary skill in the art would reasonably expect that the locking mechanism taught by Shanmughasundararajan would remain functional to provide greater security for the threaded member, including urging the locking member of Shanmughasundararajan toward the split nut members using the surrounding spring member taught by Shanmughasundararajan (see Fig. 2G).
Thus, the combination of Oh, Shanmughasundararajan, and Lepper teaches the limitations of claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        

/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        12/16/2022